DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 03/30/2021.
Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
In view of the amendments filed on 3/30/2021, previous objections to the drawings are hereby withdrawn, and objection to the Abstract is updated. 
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new ground(s) of rejection and/or new combination of references being used in the current rejection. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2015/0202967; hereinafter Syed; cited on IDS dated 06/19/2020) in view of Wright et al. (US 2013/0119923; hereinafter Wright), further in view of Su (US 2008/0094013; cited on PTO-892 dated 01/08/2021).
Regarding claim 1, Syed discloses a method (e.g. Figs. 1-4 and 7; see paragraphs [0019]-[0027] and [0029]) for discharging a capacitor (e.g. 14 in Fig. 1) of an input or output circuit arrangement of an inverter for supplying current to a load (e.g. 18 and 20 in Fig. 1), comprising: 
-determining a supply voltage at connections of the input or output circuit arrangement (e.g. voltage at 14 in Fig. 1; e.g. step 33 in Fig. 2); 
-determining a DC link voltage of a DC link capacitor of the inverter (e.g. voltage at 16 in Fig. 1; Vdc in Fig. 3); 
- calculating an upper limit voltage value of the DC link capacitor (e.g. Vdc* in Fig. 3) based on the measured supply voltage (e.g. voltage at 14 in Fig. 1) and the measured DC link voltage (e.g. voltage at 16 in Fig. 1; Vdc in Fig. 3); 
-operating an input-side DC/DC converter or an output-side bridge arrangement of the inverter (e.g. 15 in Fig. 1) such that energy from the capacitor of the input or output circuit arrangement (e.g. 14 in Fig. 1) is transferred to the DC link capacitor (e.g. 16 in Fig. 1), wherein the voltage across the DC link capacitor is monitored (e.g. Vdc in Fig. 3; see paragraphs [0025]-[0027]); 
(e.g. *Vdc in Fig. 3; see paragraphs [0025]-[0027]), and otherwise 
- continuing to transfer energy from the capacitor of the input or output circuit arrangement (e.g. 14 in Fig. 1) to the DC link capacitor (e.g. 16 in Fig. 1) until the capacitor is discharged to or below a lower limit voltage value (e.g. Vthres in Fig. 2; step 33 in Fig. 2).
However, Syed fails to expressly disclose ending the method by deactivating the DC/DC converter or the output-side bridge arrangement of the inverter, respectively, when the voltage across the DC link capacitor exceeds the upper limit voltage value; and wherein the load is a power supply grid.
Wright teaches ending the method by deactivating the DC/DC converter (e.g. 30 in Fig. 1) when the voltage across the DC link capacitor (e.g. 25 in Fig. 1) exceeds the upper limit voltage value (e.g. maximum threshold voltage, see paragraph [0042], lines 20-31).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Wright into the method of Syed, as an alternative overshoot protection mechanism for the DC link capacitor (identified as main capacitor in Syed). Furthermore, one skilled in the art would recognize that in order to avoid a capacitor from getting damage and optimize it lifespan, it should be operated according to its nominal capacity, and in order to accomplish such purpose, it would be obvious to one skilled in the art to monitor its charge and suspend its charging source in case the upper limit capacity is reached.  
(e.g. 40 in Fig. 8; see paragraph [0036], lines 14-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to have the load of the inverter of the combination of Syed and Wright to be a power supply grid, as taught by Su, as a matter of intended use. 
Examiner’s Note: It should be noted that the claim language, as recited, does not provide any particular/specific steps/relationships on how the claimed upper limit voltage value of the DC link capacitor is determined. Thus, the broadest reasonable interpretation was applied. 
Regarding claim 2, Syed, Wright and Su teach all the claim limitations as applied above (see rejection of claim 1). In addition, Syed discloses the method (e.g. Figs. 1-4 and 7; see paragraphs [0019]-[0027] and [0029]), wherein the upper limit voltage value (e.g. *Vdc in Fig. 3) is a calculated voltage obtained if all of the charge of the capacitor of the input or output circuit arrangement (e.g. 14 in Fig. 1) were transferred to the DC link capacitor (e.g. 16 in Fig. 1) without loss (e.g. *Vdc in Fig. 3; see paragraphs [0025]-[0027]; specifically, Syed states in cited paragraph [0025] “the relatively larger capacitance of the main capacitor will usually ensure that there will not be any significant voltage overshoot on the main capacitor as a result of the charge received from the input capacitor”, this clearly demonstrating that all the charges of the input/output .
Regarding claim 4, Syed, Wright and Su teach all the claim limitations as applied above (see rejection of claim 1). In addition, Syed discloses the method (e.g. Figs. 1-4 and 7; see paragraphs [0019]-[0027] and [0029]), wherein the capacitor (e.g. 14 in Fig. 1) to be discharged is an energy store of the input-side DC/DC converter (e.g. 15 in Fig. 1), and wherein the DC/DC converter (e.g. 15 in Fig. 1) is operated as a step-up converter (see paragraph [0023]) to discharge the capacitor (e.g. 14 in Fig. 1).
Regarding claim 5, Syed, Wright and Su teach all the claim limitations as applied above (see rejection of claim 1). In addition, Syed discloses the method (e.g. Figs. 1-4 and 7; see paragraphs [0019]-[0027] and [0029]), wherein the capacitor (e.g. 14 in Fig. 1) to be discharged is an output-side filter element (per paragraph [0022], the inverter in Fig. 1 is bidirectional, so it is clear that capacitor 14 functions as an input/output capacitor according the operation mode of the converter), and wherein the bridge arrangement (e.g. 15 in Fig. 1) is operated as a step-up converter (see paragraph [0023]) to discharge the capacitor (e.g. 14 in Fig. 1).
Regarding claim 6, Syed, Wright and Su teach all the claim limitations as applied above (see rejection of claim 1). In addition, Syed discloses the method (e.g. Figs. 1-4 and 7; see paragraphs [0019]-[0027] and [0029]), wherein the lower limit voltage value corresponds to a safe low voltage (e.g. Vtres in Fig. 2; see paragraphs [0009] and [0029]).
claim 7, Syed, Wright and Su teach all the claim limitations as applied above (see rejection of claim 1). In addition, Syed discloses the method (e.g. Figs. 1-4 and 7; see paragraphs [0019]-[0027] and [0029]), wherein a signal is output (e.g. signal output from 40 in Fig. 3) if the method is ended on account of the upper limit voltage value (e.g. Vdc* in Fig. 3) being exceeded (see paragraphs [0025]-[0027] and Figs. 3 and 4).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2015/0202967; hereinafter Syed; cited on IDS dated 06/19/2020) in view of Wright et al. (US 2013/0119923; hereinafter Wright), further in view of Su (US 2008/0094013; cited on PTO-892 dated 01/08/2021), and further in view of Rose (US 2006/0043946; cited on PTO-892 01/08/2021).
Regarding claim 3, Syed, Wright and Su teach all the claim limitations as applied above (see rejection of claim 2). However, Syed, Wright and Su appear to fail to expressly disclose the method, wherein a positive offset voltage value is additionally added to the calculated voltage in order to determine the upper limit voltage value.
Rose teaches the method, wherein a positive offset voltage value (e.g. Vos in Fig. 1) is additionally added to the calculated voltage  (e.g. Vref in Fig. 1) in order to determine the upper limit voltage value (e.g. limit voltage at non-inverting input of 124 in Fig. 1)(see paragraph [0018]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to add an offset voltage to the upper limit voltage value of the inverter of the combination of Syed, Wright and Su, as taught by .   
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2015/0202967; hereinafter Syed; cited on IDS dated 06/19/2020) in view of Wright et al. (US 2013/0119923; hereinafter Wright).
Regarding claim 8, Syed discloses an inverter (e.g. Figs. 1-4 and 7; see paragraphs [0019]-[0027] and [0029]) having an input-side DC/DC converter (e.g. 15 in Fig. 1), a DC link having a DC link capacitor (e.g. 16 in Fig. 1) and an output-side bridge arrangement (e.g. 17 or 19 in Fig. 1), and also a control device (e.g. 25 in Fig. 1) for actuating semiconductor switching elements of the DC/DC converter (e.g. 21 and 22 in Fig. 1) and/or the bridge arrangement (e.g. IGBTs within 17 and 19 in Fig. 1), wherein the control device (e.g. 25 in Fig. 1) is configured to: 
determine a supply voltage at connections of the input-side DC/DC converter or the output-side bridge arrangement (e.g. voltage at 14 in Fig. 1; e.g. step 33 in Fig. 2); 
determine a DC link voltage of the DC link capacitor of the inverter (e.g. voltage at 16 in Fig. 1; Vdc in Fig. 3); 
calculate an upper limit voltage value of the DC link capacitor (e.g. Vdc* in Fig. 3) based on the measured supply voltage (e.g. voltage at 14 in Fig. 1) and the measured DC link voltage (e.g. voltage at 16 in Fig. 1; Vdc in Fig. 3); 
(e.g. 15 in Fig. 1) such that energy from a capacitor of the input-side DC/DC converter or of the output-side bridge arrangement (e.g. 14 in Fig. 1)  is transferred to the DC link capacitor (e.g. 16 in Fig. 1), wherein the voltage across the DC link capacitor is monitored (e.g. Vdc in Fig. 3; see paragraphs [0025]-[0027]); 
end a control of the control device if the voltage across the DC link capacitor exceeds the upper limit voltage value (e.g. *Vdc in Fig. 3; see paragraphs [0025]-[0027]), and otherwise 
continue to transfer energy from the capacitor of the input-side DC/DC converter or of the output-side bridge arrangement (e.g. 14 in Fig. 1) to the DC link capacitor (e.g. 16 in Fig. 1) until the capacitor is discharged to or below a lower limit voltage value (e.g. Vthres in Fig. 2; step 33 in Fig. 2).
However, Syed appears to fail to expressly disclose ending  a control of the control device by deactivating the DC/DC converter or the output-side bridge arrangement of the inverter, respectively, when the voltage across the DC link capacitor exceeds the upper limit voltage value.
Wright teaches ending control by deactivating the DC/DC converter (e.g. 30 in Fig. 1) when the voltage across the DC link capacitor (e.g. 25 in Fig. 1) exceeds the upper limit voltage value (e.g. maximum threshold voltage, see paragraph [0042], lines 20-31).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Wright 
Examiner’s Note: It should be noted that the claim language, as recited, does not provide any particular/specific steps/relationships on how the claimed upper limit voltage value of the DC link capacitor is determined. Thus, the broadest reasonable interpretation was applied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/I. L./
Examiner, Art Unit 2839
	                                                                                                                                                



/Nguyen Tran/Primary Examiner, Art Unit 2838